Citation Nr: 9922759	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-02 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post 
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1963, from January 1964 to January 1967, and from July 1975 
to June 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD with an evaluation of 30 percent disabling effective May 
30, 1996.  The veteran's notice of disagreement was received 
in October 1996.  A statement of the case was mailed to the 
veteran in January 1998.  The veteran's substantive appeal 
was received in March 1998.  The veteran testified before a 
hearing officer at the RO in March 1998.

In a December 1996 rating decision, entitlement to service 
connection for a back injury was denied.  In a January 1997 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement has not been received, the issue of service 
connection for a back injury is not in appellate status and 
before the Board at this time.


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment due to his PTSD.

CONCLUSION OF LAW

A schedular rating of 100 percent is warranted from the 
effective date of service connection for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (regulations in effect prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the veteran's service personnel records reveals 
that he served in combat in Vietnam where he received the 
Army Commendation Medal with "V" and the Combat Infantry 
Badge.

The evidence of record reflects that the veteran was first 
diagnosed with PTSD in May 1995.  At that time, the veteran 
was receiving treatment for his PTSD from the Dorn Veteran's 
Hospital in Columbia.  The various outpatient treatment 
records indicate that the veteran reported that he had 
difficulty sleeping, that he awakens with severe headaches 
and often experiences nightmares.  In addition, the veteran  
is nervous and has a startle response to noise.  The veteran 
also reported that he stays home most of the time, 
experiences crying spells at least once per week, and has 
thoughts of harming himself.  Finally, the veteran noted that 
his wife was terminally ill, on dialysis.

The veteran was afforded a PTSD psychological evaluation in 
June 1996.  At that time, the VA clinical psychologist 
indicated that the veteran's PTSD had worsened.  During the 
psychological evaluation, the veteran reported exaggerated 
startle reactions, nightmares, night sweats, crying spells, 
avoidance of crowds, flashbacks, irritability and anger.  The 
psychologist indicated that the veteran suffered from chronic 
PTSD with considerable industrial and social impairment.

In July 1996, the veteran was afforded a PTSD VA examination.  
At that time, the veteran reiterated his symptoms and 
asserted that they had been exacerbated because of his wife's 
renal failure.  The veteran also reported that he feels 
guilty for surviving in Vietnam because his best friend in 
Vietnam was killed there during service.  The examiner 
diagnosed the veteran as having PTSD, but noted that the 
veteran exhibited good cognitive ability.

In a September 1996 rating decision, service connection was 
granted for PTSD, and was assigned a 30 percent evaluation 
for this disability, effective May 30, 1996. 

In October 1996, a VA clinical psychologist reevaluated the 
veteran's PTSD.  The evaluator noted that the veteran's 
symptoms had worsened.  For instance, the veteran reported 
experiencing severe anxiety and hypervigilance.  The veteran 
reported that he sleeps with his gun at night and on at least 
one occasion, dressed in his camouflage and was about to 
attack his neighbor.  The evaluator also noted that the 
veteran is a danger to himself and others, if provoked.  The 
veteran's PTSD was diagnosed as considerable and severe.

In February and May 1997, the veteran was seen for PTSD 
evaluations.  According to the clinical psychologist, the 
veteran's symptoms had further worsened.  The psychologist 
noted that the veteran was more irritable and more angry than 
on previous occasions.  The veteran reported that he suffered 
from more intense nightmares, severe anxiety, paranoia, 
sleeplessness and suicidal tendencies.  The evaluator 
indicated that the veteran's PTSD was chronic and severe, and 
that the veteran was unemployable and totally disabled.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1998.  During the hearing, the veteran 
contended that he experienced continuous depression, 
homicidal and suicidal tendencies, an inability to cope with 
day to day activities, flashbacks, an inability to 
concentrate, memory loss, sleeplessness, panic attacks, 
intolerance of others, and an inability to maintain social 
relationships.

In March and April 1998, the veteran's treating VA clinical 
psychologist prepared opinion letters with regard to the 
severity of the veteran's PTSD, noting that after several 
years of evaluation and treatment, it was his professional 
opinion that the veteran's PTSD has worsened to the point 
that he is severely disabled, and unemployable on any regular 
day to day, 40 hour per week job.  In the March 1998 letter, 
the treating psychologist wrote, "Symptoms of particular 
note are:  difficulty in adapting to stressful situations, 
including work; impaired impulse control such as unprovoked 
irritability with periods of violent acts and thoughts; 
suicidal and homicidal thoughts when provoked, and is easy to 
provoke; loner - avoids people, inability to establish and 
maintain effective relationships with people; occupational 
and social impairment is found with deficiencies in most 
areas; intermittent illogical, or obscure speech; continuous 
panic attacks and depression affecting ability to function 
independently."  In the April 1998 letter, the clinical 
psychologist reiterated that the veteran is unable to 
function on a social and industrial level.

Currently, the veteran contends that his service-connected 
PTSD has been more disabling since the date of the grant of 
service connection than has been represented by the 30 
percent rating.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  However, the 
new version of the rating criteria is effective only as of 
November 7, 1996.  In this case, the Board finds that a 100 
percent schedular rating for PTSD is warranted under the old 
version which is more favorable than the new version.  As 
such, consideration under the new regulations is unnecessary.  

Considering the old version of Diagnostic Code 9411, a 30 
percent rating for psychiatric disability is warranted when 
the ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment.  In 
regard to the term "definite," the Court's determination in 
Hood v. Brown, 4 Vet. App. 301 (1993), must be considered.  
In Hood, the Court stated that the term "definite" in 38 
C.F.R. § 4.132, was "qualitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  In a precedent opinion 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93). 

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose. Johnson v. Brown, 7 
Vet. App. 95 (1994).

In this case, the medical evidence shows that the veteran is 
demonstrably unable to retain or obtain employment due to his 
PTSD.  The veteran exhibits persistent anxiety, crying 
spells, the inability to form close relationships, intrusive 
thoughts of homicide and suicide.  The evidence of record 
reflects that the veteran sleeps with his gun, and on at 
least one occasion, dressed in his camouflage, ready to 
attack a neighbor.  According to the veteran's VA clinical 
psychologist, the veteran's behavior is unbelievable and 
unpredictable.  The veteran experiences persistent homicidal 
and suicidal ideation.  Due to the severe level of the 
veteran's impairment, it has been advised that he remain in 
supportive psychotherapy, which he has done.  In sum, the 
most recent VA records, as well as statements from the 
veteran's treating clinical psychologist reveal that the 
veteran's level of psychiatric impairment has worsened and 
that he is having difficulties in all aspects of his life.  
Based on a review of all of the evidence, the Board observes 
that the veteran's PTSD throughout the appeal period renders 
him demonstrably unable to obtain or retain employment.  
Based on the medical evidence of record, the Board finds that 
it is clear that the veteran cannot be employed as his 
behavior is inappropriate and he is continuously in danger of 
hurting himself and others in the community due to his PTSD.  
As such, the Board concludes that the veteran's PTSD 
satisfies one of the independent criteria for the assignment 
of a total rating under the regulations in effect prior to 
November 7, 1996.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

The medical evidence shows that the veteran's PTSD has 
fluctuated in its level of severity, but overall, the veteran 
has been demonstrably unable to obtain or retain employment 
since the effective date of service connection.  The Board 
therefore finds that the level of severity of the veteran's 
service-connected disability has been 100 percent disabling 
since the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Part 4, Diagnostic Code 9411 (regulations in effect 
prior to November 7, 1996).  


ORDER

The appeal is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

